DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 (and corresponding language in claim 11, and all that depend from each) in line 13 recite “wherein the antibody is” refers back to two antibodies that result in a first  and a second detection result. Thus, this lacks antecedent basis. And also lacks clarity of what the first detection result antibody is if it refers to that one. 
Also, the last 4 lines of claim 1 are not clear as to how the conclusion is reached. It appears the “as well as” is not part of the complex forms recitations but is the result of the first detection result. 
Suggested language might be-“wherein the individual belongs to severe dengue virus infection if  both the NS1 is present in first detection and one of the complex comprising the non-structural protein 1 and thrombin and the complex comprising the non-structural protein 1 and prothrombin[[ in the second detection result are simultaneously present in the biological sample. Or language similar to this this that preferred by applicant. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
All the claims require an antibody that detects the complex.   Only an antibody that detects thrombin and an antibody that detects NS1 are used (Experimental Methods section pages 9-10). 
For claims 9, 16, and 20, Lin et al. teaches that it is secreted NS1 (Summary). There is no teaching of membrane associated NS1 that is detected or that works in the assay of device. 
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991). 
Furthermore The Board in Ex Parte Kubin found that the written description of 35 USC 112 was not met, stating that  
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 

Thus, the specification fails to describe how the membrane bound NS1 functions or can function, and there is no description of an antibody that binds the complex. 
Applicant argues that the claims have been amended.
Applicant’s arguments have been fully considered and not found persuasive. 
Applicant discloses using two antibodies that detect the individual parts of the complex but not one antibody that detects the complex. “An antibody” includes one antibody. There is no showing that there is one antibody that can be used in the method to detect the complex. Applicant provides no specific argument to this part of the rejection that was previously recited in claim 4 but now has been amended to be in all the claims. 
Applicant provides no specific arguments on the membrane bound NS1 part of the rejection.
The claims remain rejection for lack of written description.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-17, 19, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Lin et al. (Journal of Infection Volume 64, Issue 3, March 2012, Pages 325-334).
Lin et al. (Journal of Infection Volume 64, Issue 3, March 2012, Pages 325-334) that teach that NS1-Ab and NS1-thrombin complex-Ab are detected and used in the art, see Figure 1a and 1c, Table 2, and materials and methods).
	For claim 12, the complexes are known in DENV serum, see Table 2, for claims 13 and 14, samples were from humans (mammals), for claim 18, antibodies were used to detect, serum samples were used, (all from Materials and Methods). For claim 16 and 20, it is from the secreted NS1 (Summary). For claim 17, a kit is the parts used to perform the assay as done in the prior art reference.
Thus, Lin et al. anticipate the claimed invention.
Applicant argues that the method of Lin et al. was different and do not teach the device and kit of the claims.
Applicant’s arguments have been fully considered and not found persuasive. 
The claims are drawn to products that contain an anti-NS1 Ab and an anti-thrombin Ab. 
The reference at page 326 column two describes a first unit that has one of the antibodies and a second unit that has the other antibody. While the claims include intended uses, method steps are not included in product claims (unless in the interpretation of product by process limitations). Here, the prior art teaches the two antibodies individually used. 
The rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
 /Shanon A. Foley/ Primary Examiner, Art Unit 1648